83 So. 3d 779 (2011)
Harold M. STREET and Ruth G. Street, Appellants,
v.
ALLIANZ LIFE INSURANCE COMPANY, etc., et al., Appellees.
No. 5D11-436.
District Court of Appeal of Florida, Fifth District.
November 4, 2011.
Rehearing Denied December 13, 2011.
Tucker H. Byrd, James S. Byrd, Jr., J. Carlos Real, and David S. Oliver, of Morgan & Morgan, P.A., Orlando, for Appellants.
Raul A. Cuervo of Jorden Burt LLP, Washington, DC, and Stephan I. Voudris, Michael C. Shue and Lara E. O'Donnell Grillo, of Jorden Burt, LLP, Miami, for Appellee Allianz Life Insurance Company of North America.
Keith J. Hesse of Carlton Fields, P.A., Orlando, for Appellees John B. Trumbo and Trumbo Capital Management, LLC.
PER CURIAM.
Harold and Ruth Street appeal a final order that dismissed with prejudice their negligence claim against Allianz Life Insurance Company of North America. Although we agree with the trial court that any negligence claim related to the Streets' purchase of Allianz deferred annuities prior to May 19, 2006, would be barred by the statute of limitations, we *780 cannot conclude that the Streets would be unable to state a cause of action as to events that arose after that date. On remand, the Streets should be afforded the opportunity to amend their pleadings. See Crown v. Chase Home Fin., 41 So. 3d 978, 979 (Fla. 5th DCA 2010) (all doubts should be resolved in favor of allowing amendment unless it clearly appears that allowing amendment would prejudice opposing party, privilege to amend has been abused, or amendment would be futile).
REVERSED and REMANDED.
PALMER, LAWSON and EVANDER, JJ., concur.